Citation Nr: 1017838	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder prior to January 
25, 2006.

2.  On and after January 25, 2006, entitlement to an initial 
evaluation in excess of 50 percent for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the Veteran service 
connection and a 30 percent initial evaluation for 
posttraumatic stress disorder (PTSD), effective from December 
8, 2003.  During the course of the appeal, a February 2006 
rating decision assigned a 50 percent evaluation for PTSD, 
effective January 25, 2006, which constituted a partial but 
not full grant of the maximum benefit.  The Veteran thus 
continued his appeal.  (See AB, Appellant, v. Brown, 6 Vet. 
App 35 (1993): on a claim for an original or an increased 
disability rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
and, thus, such a claim remains in controversy where less 
than the maximum available benefit is awarded.)

In a May 2008 appellate decision, the Board confirmed the 30 
percent evaluation assigned for PTSD for the period from 
December 8, 2003 - January 24, 2006, and the 50 percent 
evaluation assigned for the same from January 25, 2006, 
onwards, thereby denying the Veteran's appeal.  The Veteran 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (Court), which issued a 
memorandum decision in October 2009 that vacated the May 2008 
Board decision and remanded the appeal back to the Board for 
further proceedings consistent with the Court's decision.

At this juncture, the Board instructs the RO to disregard the 
Board's referral of an undeveloped claim for an earlier 
effective date for the 50 percent rating award for PTSD, 
which appears in paragraph 2, page 2, of the vacated May 2008 
Board decision.  The Court correctly noted in its October 
2009 memorandum decision that this issue is essentially part 
and parcel to the issue of entitlement to an initial 
evaluation above 30 percent for PTSD prior to January 25, 
2006, which is already a pending matter on appeal.  In any 
case, applicable caselaw has established that there are no 
freestanding earlier effective date claims.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).
 
For the reasons that will be discussed below, the appeal is 
REMANDED to the VA RO.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

In a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, which was 
received by VA in February 2006, the Veteran reported that he 
received psychiatric treatment for PTSD at the York Medical 
Clinic, whose business address was 2114 North Lincoln Avenue, 
Suite A, York, Nebraska 68467.  Although the Veteran's 
psychiatric counselor at York Medical Clinic had sent a 
letter dated in January 2006 to VA describing her clinical 
impressions of the Veteran, there is no indication in the 
claims file that VA had actually contacted the York Medical 
Clinic to request copies of its records regarding the 
Veteran's counseling and treatment for PTSD received at this 
private facility.  Therefore, the case should be remanded so 
that such an attempt may be conducted.  (See Leap v. 
Derwinski, 2 Vet. App. 404, 405 (1992); White v. Derwinski, 1 
Vet. App. 519, 521 (1991); Murphy v. Derwinski, 1 Vet. App. 
78, 82 (1990): VA regulations require that it seek to obtain 
requested private or non-Federal evidence that is pertinent 
and specific to the claim.)

On review of the Veteran's claims file, the Board notes that 
the clinical evidence associated with the file that is 
pertinent to the Veteran's treatment for PTSD is not more 
current than January 2006.  Therefore, on remand the RO 
should contact the Veteran and request that he provide a 
detailed summary of all sources of counseling and treatment 
for PTSD, both private and VA, which was received by him from 
January 2006 to the present.  After obtaining the necessary 
waivers, the RO should then attempt to obtain these 
outstanding records (if any) for inclusion in the evidence.

Lastly, the Board observes that the most current VA 
examination assessing the severity of the Veteran's service-
connected PTSD was conducted in January 2006.  As this 
examination report is well over 4 years old at the time of 
this writing, and as it is implicit in the Veteran's general 
contentions that his psychiatric disability has worsened in 
the time that has elapsed since then, he should be scheduled 
for a new VA examination to evaluate the current state of his 
PTSD, with the examiner basing his/her assessment of such 
within the context of the Veteran's clinical history as 
depicted in any pertinent medical records obtained.  (See 
Green v. Derwinski, 1 Vet. App. 121 (1991): fulfillment of 
the VA's duty to assist includes the conduct of a thorough 
and contemporaneous medical examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993): 
where a veteran claims that his disability is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of his current condition, VA's duty to 
assist includes providing a new medical examination.)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and 
request that he provide a detailed list 
of all healthcare providers, both VA and 
private, who treated or counseled him for 
PTSD.  After obtaining the necessary 
waivers, the RO should obtain copies of 
those pertinent records not already 
associated with the evidence.  These 
records should include, but are not 
limited to, those pertaining to 
psychiatric counseling received by the 
Veteran at York Medical Clinic, 2114 
North Lincoln Avenue, Suite A, York, 
Nebraska 68467.  

If the RO is unable to obtain any records 
identified as relevant by the Veteran, it 
should state the reasons why such records 
were unobtainable.

2.  After the above development has been 
undertaken, the RO should provide the 
Veteran with a psychiatric examination 
to determine the current state of his 
service-connected PTSD.  The Veteran's 
claims file and his relevant clinical 
history should be made available for the 
examiner's review in connection with the 
examination, and the examiner should 
note in his/her report that the 
Veteran's claims file has been reviewed.  
Following the examination, the examiner 
should present clinical findings in the 
examination report with regard to the 
following:

(a.)  Is the Veteran's PTSD 
currently manifested by 
occupational and social 
impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability 
to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversational normal), due to 
such symptoms as:  depressed 
mood, anxiety, suspiciousness, 
panic attacks (weekly or less 
often), chronic sleep impairment, 
mild memory loss (such as 
forgetting names, directions, 
recent events)?

(b.)  Is the Veteran's PTSD 
currently manifested by 
occupational and social 
impairment with reduced 
reliability and productivity due 
to such symptoms as:  flattened 
affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than 
once a week ; difficulty in 
understanding complex commands; 
impairment of short- and long-
term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired 
abstract thinking, disturbances 
of motivation and mood; 
difficulty in establishing and 
maintaining effective work and 
social relationships?

(c.)  Is the Veteran's PTSD 
currently manifested by 
occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which 
interfere with routine 
activities; speech intermittently 
illogical, obscure, or 
irrelevant; near-continuous panic 
or depression affecting the 
ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial 
disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to 
stressful circumstances 
(including work or a work-like 
setting); inability to establish 
and maintain effective 
relationships?

(d.)  Is the Veteran's PTSD 
currently manifested by total 
occupational and social 
impairment, due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; 
persistent danger of hurting self 
or others; intermittent inability 
to perform activities of daily 
living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation, or own 
name?

(e.)  Any other current 
manifestations of PTSD should be 
identified and, if present, the 
severity thereof should be 
identified and discussed.  

The opining physician should provide a 
complete rationale for any opinion 
provided.  If he/she is unable to 
provide an opinion without resorting to 
speculation or conjecture, he/she should 
so state in his/her discussion.

3.  Afterwards, the RO should review the 
claims file to ensure that the 
aforementioned development and remand 
instructions have been fully and 
properly executed.  Any noncompliance 
found should be rectified with the 
appropriate development.  

4.  Thereafter, the RO should 
readjudicate the Veteran's claim of 
entitlement to an initial evaluation 
greater than 30 percent for PTSD prior 
to January 25, 2006, and entitlement to 
an evaluation greater than 50 percent 
for PTSD on or after January 25, 2006.  
If any benefit sought on appeal is 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, 
if appropriate.  The Board intimates no 
opinion as to the outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

